December 27, 1990



Mr. Merrill I...Hartman       Opinion No.   JM-1273
Chairman
Court Reporters Certifica-    Re:   Whether section 52.021(e)
   tion Board                 of the Government Code applies
P. 0. Box 13131               to a Texas resident and related
Austin, Texas    78711-3131   questions    (RQ-2158)

Dear Mr. Hartman:

     You ask about the effect of a recent amendment        to
chapter. 52 of the Government      Code.    [Hereinafter, all
references are to the Government       Code unless otherwise
indicated.]   Chapter 52   provides for the Court Reporters
Certification   Board and    governs the certification     of
shorthand reporters.    The board administers the shorthand
reporters   certification  examination   and determines   the
qualifications and eligibility of applicants for certifica-
tion. Gov't Code 5 52.013(a).       Eligible   applicants are
recommended by the board to the Texas Supreme Court for
certification by the court. &     5 52.021.

     Only those persons certified as shorthand reporters  by
the court may be appointed as official court reporters    or
permitted   to   engage   in   shorthand   reporting.    Id.
5 52.021(a), (b). Shorthand reporting is defined by sect=
52.001 as

        the practice of shorthand reporting for use
        in litigation in the courts of this state by
        making a verbatim record of an oral court
        proceeding, deposition, or proceeding  before
        a grand jury, referee, or court commissioner
        using written symbols in shorthand, machine
        shorthand, or oral stenography.

ra, s 52.001(5).  Before the addition of section  52.021(e),
chapter 52 prescribed  one method by which a person could
seek certification as a shorthand reporter. To be eligible
for certification, an applicant was required to pass a two-
part certification examination and pay a fee prescribed   by
the board. Id. 55 52.022, 52.023.    Part A of the examina-
tion tests proficiency in taking and transcribing dictation.
Part B consists of objective questions testing knowledge  of
shorthand reporting, spelling, and grammar. Id. 5 52.023.


                              P. 6810
Mr. Merrill L. Hartman - Page 2    (JM-1273)




We note that residency is   not a requirement for taking    the
Texas examination.

     You ask about section 52.021(e), which was added by the
71st Legislature.  The amendment provides:

           A person who has successfully completed     a
        registered professional    reporter's   examina-
        tion administered by the National     Shorthand
        Reporters Association   having standards     and
        reguirements‘eguivalent to or more difficult
        than those prescribed by this chapter, who
        has made proper application for and success-
        fully passed Part B of the certification
        examination    administered    by   the    court
        Reporters Certification    Board, and who has
        been actively engaged     in the practice     of
        shorthand reporting while maintaining       con-
        tinuous membership in the national associa-
        tion is entitled to be certified         to the
        supreme court in the manner provided          by
        Section 52.024.

S.B. 297, Acts 1989, 71st Leg., ch. 367, 5 1, at 1456.      In
other words, the statute now provides a method for certain
persons to become certified without having to complete    Part
A of the state examination.   To qualify under the provision
quoted above, a person must have (1) successfully    completed
a national test deemed by the board to be at least equal     in
difficulty to Part A of the state test:    (2) passed Part B
of the state test; and    (3) been actively engaged    in the
practice of  shorthand   reporting  while  a  member   of  the
association administering the national examination.

     Specifically, you ask whether this language provides an
alternative method for Texas residents to obtain certifica-
tion or whether the amendment applies only to out of state
applicants   who are seeking Texas certification       through
reciprocity.   We read section 52.021(e) to provide an alter-
native method for seeking certification.    We find nothing in
the words of the amendment   limiting its application to out
of state residents. While it may be difficult for a Texas
resident to satisfy the requirement of having been actively
engaged in shorthand   reporting as defined   in the chapter,
nothing in the language     of the provision    precludes  the
availability of this alternative    to a Texas resident who
satisfies its requirements.

     You suggest that the amendment should be read         as a
reciprocity  provision available only to out of            state



                                                                   ,

                               P. 6811
Mr. Merrill L. Hartman - Page 3   (JM-1273)




residents who apply for certification in Texas.1 To support
this interpretation, you rely primarily on the bill analysis
and testimony concerning Senate Bill 297. The background
information provided in the bill analysis states in part:

        There are several problems with the present
        statute relating to court reporters.   First,
        almost half of the states provide for reci-
        procal certification   of court    reporters.
        This reciprocity gives court reporters      a
        greater ability to relocate to other states,
        as it removes the need to take duplicative
        examinations.   Texas   does not,    however,
        provide such reciprocity, creating a hardship
        for those court reporters who move to Texas
        and wish to practice their trade.

     There is no further mention of reciprocity in the bill
analysis.  Neither the Purpose portion nor the Section-By-
Section portion of the bill analysis refers to the provision
as a reciprocity provision or suggests that the amendment is
limited to applicants  from out of state. The Section-By-
Section Analysis  characterizes the addition of subsection
(e) as entitling  a person who completes the certification
process to be certified to the supreme court. Nor does the
fiscal note that was prepared by the Legislative      Budget
Board on this bill suggest such a limitation.

     We are aware of the remarks made by the sponsor of the
bill and of a witness who testified in favor of the bill
when it was presented in the Senate Jurisprudence Committee.
Senator Caperton, the bill's sponsor, stated that the
purpose of the amendment was to allow Veciprocity    between
court reporters  in Texas and other states."      A witness
representing  the Texas Shorthand Reporters      Association
testified in pertinent part:

        The main reason we wanted the reciprocity
        portion of this bill was to enable reporters
        coming from out of state that had passed a
        national test . . . to be able to practice in
        Texas without being penalized     until   the
        next . . . examination rolled around.




     1. A reciprocity provision is generally applicable  to
persons who are licensed by another jurisdiction. Licensing
under section 52.021(e) does not depend on the applicant's
having a license from another jurisdiction.




                              P. 6812
Mr. Merrill L. Hartman - Page 4      (JM-1273)




We do not disagree with these comments, but neither do we
construe them as exhaustive  or determinative.      Neither   the
sponsor nor the witness testified       that qualified      Texas
residents were excluded from the application of the amend-
ment. More importantly, we do not believe that the plain
language of this statute is overcome by this inconclusive
legislative history. Had the legislature intended to limit
the availability of this alternative certification method to
out of state residents, it could easily have done so.2         In
our opinion, the alternative method of certification         pro-
vided by section 52.021(e)   is available    to all    qualified
applicants, regardless of their residence.

                        SUMMARY
            The application  of section 52.021(e)  of
        the Government Code is not limited to out of
        state  applicants for certification as short-
        hand reporters.




                                   d?hb             8,
                                    Very truly Y
                                          .


                                    JIM     MATTOX
                                    Attorney General of Texas

MARYKELLER
First Assistant Attorney General

LCUMCCRKARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RENEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Karen C. Gladney
Assistant Attorney General



     2. See. e.a. Ins. Code art. 21.07-4, 5 4 (reciprocity
provision for out Af state insurance claims adjusters).




                                  P. 6813